Citation Nr: 1719771	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  11-14 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDING OF FACT

The Veteran's hepatitis C was neither incurred in, nor caused by service. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The record shows that VA fulfilled its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VA sent a VCAA letter to the Veteran in June and October 2009. The Veteran has not alleged insufficient notice, and he has not identified any additional outstanding evidence which could be obtained to substantiate his claim. Also, the Board is unaware of any such evidence.


II. Service Connection for Hepatitis C

The Veteran seeks entitlement to service connection for hepatitis C. To establish service connection a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

In this case, the Veteran asserted that he was either misdiagnosed with hepatitis B instead of hepatitis C, or that he contracted both at the same time when he was given an air gun vaccination in 1985. The evidence is against both assertions. 

As an initial matter, the Veteran (a layperson) lacks the requisite knowledge, medical training and expertise to render a diagnosis or opinion regarding the etiology of his hepatitis C. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Also, while it may be true that he was not tested for hepatitis C in 1985, the record reveals that he was diagnosed and treated in 1985 for hepatitis B, which, after appropriate treatment, resolved by April 1986. Thereafter, the record is silent for any symptoms, treatment or diagnosis of hepatitis C until 2009 when he contracted hepatitis C. There seems to be no reason why the Veteran did not seek further treatment during service if he believed he was misdiagnosed. Given the lack of evidence in support, the Board questions the sincerity of this assertion. Also, the Board cannot ignore the fact that the Veteran did not submit a claim for hepatitis C until June 2009, despite submitting a claim for "hepatitis" in September 1996. The June 1997 rating decision which denied that claim specifically addressed the 1985 diagnosis of hepatitis B as that was the only hepatitis infection of record. If the Veteran believed he had been misdiagnosed, there seems to be no reason why he did not mention it, or identify hepatitis C in his claim, or appeal the June 1997 rating decision. Given the Veteran's familiarity with the VA benefits process, and his aptness to seek medical treatment for a variety of other medical issues, the record casts doubt on the sincerity and credibility of his statements. See Maxson v. West, 12 Vet. App. 453, 459 (1999) (explaining that the Board may consider the length of time between in-service and post-service complaints and/or treatment in assessing credibility and weight); Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (noting that the Board is entitled to discount the credibility and weight of evidence in light of its own inherent characteristics and relationship to other evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (upholding Board's credibility finding given the internal inconsistencies of the veteran's lay statements). 

More significantly, the record indicates that the Veteran withheld critical information from, or made false statements to VA and non-VA medical providers during the pendency of this claim for monetary gain. Compare April 2011 VA Exam (where Veteran vehemently denied any intravenous drug use and piercings), and, September 2009 Denver VAMC Record, Dr. Price (where Veteran denied history of drug use), with, December 2015 Pharmacy Consult (where Veteran admitted a history of sharing needles "once" and history of "one" piercing). Taken together, the Board finds that the Veteran's lay assertions regarding the onset or cause of his hepatitis C are not credible. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that the Board is justified in taking into account possible bias, inconsistencies, and lack of contemporaneous medical evidence when determining credibility).

Furthermore, the Board finds that the May 2010 positive nexus medical opinion by Nurse Practitioner (NP) Vogel is not probative of the medical issues at hand. NP Vogel opined that it was more likely than not that the Veteran became infected with hepatitis C at the same time as he acquired hepatitis B-after receiving an air gun vaccination-because the Veteran had no other risk factors, including intravenous drug use. However, as previously mentioned, the Veteran admitted to sharing needles and intravenous drug use, which is the most common source of hepatitis C. VA Medical Opinion, April 2011 (citing multiple sources); VA Medical Opinion, March 2016 (citing multiple sources). Given the erroneous factual premise, NP Vogel's medical opinion is not entitled to any probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)) (finding it is the Board's responsibility to determine which of the competing medical opinions or examination reports is more probative of the medical question at issue). Thus, there is no probative evidence showing that the Veteran was misdiagnosed or concurrently infected with hepatitis B and C in service. As in all cases, "[the] claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary." 38 U.S.C. § 5107(a).

In contrast, the evidence supports the March 2016 medical opinion that the Veteran's hepatitis C is due to illicit intravenous drug use. The April 2011 VA examiner explained that the incubation period for hepatitis C is between 14 to 160 days. The examiner also noted that the Veteran was infected with Genotype 1, which is the most common genotype (60-70%) in the United States and Europe, and is significantly associated with intravenous drug use. While not controlling, the Centers for Disease Control and Prevention (CDC) has stated that, at least two thirds of all acquired hepatitis C infections are due to illicit injection drug use. Following the Veteran's admission of sharing needles and assertion that he acquired hepatitis C by air gun injection in 1985, the VA obtained another medical opinion. In March 2016, a VA examiner explained that, to date, there is "insufficient medical evidence in the medical literature to link air gun vaccination to an increased risk of contracting Hepatitis C; the greatest known risk factor for contracting hepatitis C is intravenous drug use with shared needles." Taking everything into consideration, the examiner opined that the Veteran's needle sharing was the most likely etiological cause of his hepatitis C, and that it was less likely than not incurred in or caused by service. 

The Board finds that the VA medical opinions are well supported, well-reasoned, and entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 300 (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (stating that the Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision). Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Therefore, the claim for entitlement to service connection for hepatitis C must be denied. 


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


